Exhibit 10.9
STOCK OPTION AGREEMENT
     This Stock Option Agreement (the “Agreement”) dated as of the           
day of                ,            (the “Grant Date”), by and between REPUBLIC
SERVICES, INC., a Delaware corporation (the “Company”) and                     
(“Optionee”), is made pursuant and subject to the provisions of the Company’s
2007 Incentive Plan, as it may be amended from time to time (the “Plan”).
     1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which is being
provided via email and is incorporated herein by reference. All references to
the Company herein also shall be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.
     2. Grant of Option. Subject to the terms and conditions of the Plan and to
the terms and conditions set forth in this Agreement, the Company hereby grants
to the Optionee the right and option to purchase from the Company all or part of
an aggregate of            shares of the Stock at the Exercise Price of
$                     per share (the “Option”). The Option shall be treated as a
Non-Qualified Stock Option.
     3. Vesting and Expiration.
          (a) Vesting Schedule. Except as otherwise provided in this
subparagraph or in Section 3(b) hereof, this Option shall vest and become
nonforfeitable on the dates (each a “Vesting Date”) and in the percentages set
forth in the following schedule, provided that the Optionee’s continuous service
with the Company continues until the applicable Vesting Date:

          Vesting Date   Vesting Percentage
 
       
 
    25 %
 
    50 %
 
    75 %
 
    100 %

               Except as otherwise specifically provided herein, there shall be
no proportionate or partial vesting in the periods prior to each Vesting Date
and all vesting shall occur only on the applicable Vesting Date.
          (b) Acceleration of Vesting on Account of Death, Disability,
Retirement, Employment Agreement or Change in Control.
          (i) The unvested portion of the Option shall become 100% vested in the
event that the Optionee’s continuous service with the Company terminates by
reason of:

 



--------------------------------------------------------------------------------



 



          (A) the Optionee’s death or Disability; or
          (B) the Optionee’s retirement, if at the time of such retirement, the
Optionee:
          (1) is at least fifty-five (55) years old and has completed six (6)
years of continuous service with the Company or is at least sixty-five (65)
years old (without regard to years of service), and in either case has provided
the Company not less than twelve (12) months prior written notice of Optionee’s
intent to retire; or
          (2) is at least sixty (60) years old and has completed fifteen (15)
years of continuous service with the Company or is sixty-five (65) years old and
has completed five (5) years of continuous service with the Company.
                    Any retirement pursuant to Section 3(b)(i)(B) is sometimes
hereinafter referred to as a (“Retirement”).
                    For purposes of determining years of continuous service,
service shall include service with any entity whose financial statements are
required to be consolidated with the financial statements of Republic, including
service with any such entity prior to the date on which the entity’s financial
statements were required to be so consolidated.
          (ii) The unvested portion of the Option shall become fully or
partially vested at such times and in such amounts as may be required pursuant
to any employment agreement or consulting agreement between the Optionee and the
Company.
          (iii) The unvested portion of the Option shall not become vested on
account of the occurrence of a Change in Control, except if and to the extent
required pursuant to any employment agreement or consulting agreement between
the Optionee and the Company.
          (c) Expiration. Any portion of the Option that has not previously been
exercised, or terminated pursuant to Sections 7, 8 or 9 hereof, shall
automatically terminate and expire on the seventh anniversary of the Grant Date.
     4. Method of Exercise. The vested portion of this Option shall be
exercisable in whole or in part in accordance with the vesting provisions set
forth in Section 3 hereof, and may be exercised in accordance with the
procedures set forth in Section 7(i) of the Plan (except that the address to
which any notice is sent thereunder shall be the address set forth in Section 16
hereof).
     5. Method of Payment. The Optionee may elect to pay the Exercise Price for
the vested portion of this Option pursuant to any of the following methods:
(a) by cash, certified or cashier’s check, bank draft or money order, or
(b) through any of the other methods described in Section 7(j) of the Plan
(including without limitation pursuant to a “cashless exercise sale and

-2-



--------------------------------------------------------------------------------



 



remittance procedure” described in Section 7(j)(iii) of the Plan) or through the
withholding of shares of Common Stock that otherwise would be delivered to the
Optionee as a result of the exercise of the Option (in which case the withheld
shares shall be valued at their fair market value on the Exercise Date).
     6. Tax Withholding.
          (a) The Optionee shall make arrangements satisfactory to the Company
to pay to the Company any federal, state or local income taxes required to be
withheld as a result of the exercise of the Option. If the Optionee shall fail
to make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Optionee, any federal, state or local taxes of any kind
required by law to be withheld as a result of the exercise of the Option.
          (b) The Optionee may elect, by notice to the Committee, to satisfy his
or her minimum withholding tax obligation as a result of the exercise of the
Option, by the Company’s withholding a portion of the shares of Common Stock
otherwise deliverable to Optionee, such shares being valued at their fair market
value as of the Exercise Date, or by the Optionee’s delivery to the Company of a
portion of the shares previously delivered by the Company, such shares being
valued at their fair market value as of the date of delivery of such shares by
the Optionee to the Company.
     7. Termination of Continuous Service. Except as otherwise provided in
Section 8 or 9 hereof, or as otherwise provided in any employment or consulting
agreement between the Optionee and the Company, in the event that the Optionee’s
continuous service with the Company terminates for any reason other than the
Optionee’s death, Disability, or Retirement, then any portion of the Option that
has not previously vested pursuant to Section 3 hereof shall automatically
terminate on the date on which the Optionee’s continuous service terminates, and
the portion of the Option, if any, that is vested or becomes vested as a result
of such termination of continuous service shall automatically and without notice
terminate and become null and void on the earliest to occur of the following:
          (a) Immediately upon termination of the Optionee’s continuous service
with the Company if such termination is by the Company for Cause or is a
voluntary termination within ninety (90) days after the occurrence of an event
that would be grounds for termination of continuous service by the Company for
Cause (without regard to any notice or cure period requirement);
          (b) Ninety (90) days after the termination of the Optionee’s
continuous service for any reason other than the Optionee’s death, Disability,
Cause, Retirement, or a voluntary termination within ninety (90) days after the
occurrence of an event which would be grounds for termination by the Company for
Cause; or
          (c) the Expiration Date.
     8. Extended Exercise Period in the Event of Certain Retirement. If the
Optionee’s continuous service with the Company terminates by reason of the
Optionee’s Retirement, the Optionee shall have the right, at any time on or
before the earlier of (i) the third anniversary of

-3-



--------------------------------------------------------------------------------



 



the date of the Optionee’s Retirement or (ii) the Expiration Date, to exercise
the Option in whole or in part.
     9. Extended Exercise Period in the Event of Death or Disability.
          (a) Death. If the Optionee’s continuous service with the Company
terminates by reason of the Optionee’s death, the Optionee’s estate, devisee or
heir-at-law (as applicable) shall have the right, at any time, on or before the
earlier of the (i) fifth anniversary of the date of the Optionee’s death and
(ii) the Expiration Date, to exercise the Option, in whole or in part; provided,
however, that the Board of Directors of the Company (or any committee thereof)
may provide, in its discretion, that following the death of the Optionee, the
estate, devisee or heir-at-law (as applicable) may exercise the Option, in whole
or in part, at any time subsequent to such Optionee’s death and prior to the
Expiration Date.
          (b) Disability. If the Optionee’s continuous service with the Company
terminates by reason of the Optionee’s Disability, then the Optionee shall have
the right to exercise the Option, in whole or in part, at any time, on or before
the earlier of (i) the fifth anniversary of the date on which the Optionee’s
continuous service terminates, and (ii) the Expiration Date; provided, however,
that the Board of Directors of the Company (or any committee thereof) may
provide, in its discretion, that the Optionee may, in the event of the
termination of employment or service of the Optionee with the Company by reason
of the Optionee’s Disability, exercise Option, in whole or in part, at any time
subsequent to such termination of employment or service and prior to the
Expiration Date either subject to or without regard to any vesting or other
limitation on exercise.
     10. Transferability of Options.
          (a) Restrictions on Transfer. Except as otherwise provided in
Section 10(b), no Options shall be transferable or assignable by the Optionee,
other than by will or the laws of descent and distribution or pursuant to a
Qualified Domestic Relations Order, and such Options shall be exercisable during
the Optionee’s lifetime only by the Optionee.
          (b) Permitted Transfers. The Optionee may Transfer the Option (or a
portion thereof) for no value to (i) a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
the persons described in (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which the Optionee or the persons described in
(i) or (ii) own more than 50% of the voting interests.
          (c) Notice. No transfer by will or the laws of descent and
distribution, or transfers permitted under Section 10(b), of any Options or the
right to exercise any Option, shall be effective to bind the Company unless the
Committee shall have been furnished with (i) written notice thereof and with a
copy of the will, assignment or transfer document and/or such evidence as the
Committee may deem necessary to establish the validity of the transfer, and
(ii) an agreement by the transferee to comply with all the terms and conditions
of the Option that are or would have been applicable to the Optionee.

-4-



--------------------------------------------------------------------------------



 



     11. Forfeiture by Reason of Detrimental Activity. This Option shall be
subject to cancellation by the Committee, in accordance with Section 15(n) of
the Plan and this Section 10 if the Optionee engages in any Detrimental
Activity. Notwithstanding any other provision of this Agreement to the contrary,
if the Optionee engages in any Detrimental Activity at any time prior to, or
during the one year period after, the exercise of any portion of the Option, the
Company shall, upon the recommendation of the Committee, in its sole and
absolute discretion, be entitled to (a) immediately terminate and cancel any
portion of the Option that has not previously been exercised, and/or (b) with
respect to any portion of the Option that has been previously exercised, recover
from the Optionee at any time within two (2) years after such exercise but prior
to a Change in Control (and the Optionee shall be obligated to pay over to the
Company with respect to any portion of the Option that has been exercised)
(i) an amount equal to the excess of the Fair Market Value of the Common Stock
for which the Option was exercised over the Exercise Price (regardless of the
form by which payment was made) with respect to the Option, and (B) any cash or
other property (other than Common Stock) received by the Optionee from the
Company pursuant to the Option.
     12. Right to Set-Off. By accepting this Agreement, the Optionee consents to
a deduction from any amounts the Company owes the Optionee from time to time
(including amounts owed to the Optionee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Optionee by the
Company), up to the dollar amount Optionee owes the Company under Section 11
hereof. Whether or not the Company elects to make any setoff in whole or in
part, if the Company does not recover by means of set-off the full amount the
Optionee owes the Company calculated as set forth above, the Optionee agrees to
pay immediately the unpaid balance to the Company.
     13. Board of Director Discretion. The Optionee may be released from his or
her obligations under Sections 11 and 12 hereof only if the Board of Directors
of the Company, or a duly authorized committee thereof, determines, in its sole
and absolute discretion, that such action is not adverse to the interests of the
Company.
     14. No Right to Continued Employment or Service. This Agreement does not
confer upon the Optionee any right to continued employment or service with the
Company, and shall not in any way interfere with the right of the Company to
terminate the Optionee’s employment at any time.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
Optionee and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.

-5-



--------------------------------------------------------------------------------



 



     16. Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that a court of competent jurisdiction should determine
that any time periods provided for in Section 11 are unenforceable, then that
period shall be reduced to the longest period of time which such court shall
deem enforceable, taking into consideration the purpose and intent of the Plan
to serve the interest of the Company and its shareholders.
     17. Notices. All notices or other communications with respect to the
Options shall be deemed given and delivered in person or by facsimile
transmission, telefaxed, or mailed by registered or certified mail (return
receipt requested, postage prepaid) to the Company’s Stock Option Administrator
at the following address (or such other address, as shall be specified by like
notice of a change of address) and shall be effective upon receipt:
Stock Option Administrator
Republic Services, Inc.
18500 North Allied Way
Phoenix, AZ 85054
     18. Binding Effect. Subject to the limitation stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and to Optionee’s heirs, legatees,
distributees and personal representatives.
     19. Interpretation/Provisions of Plan Control. In the event that any
provision of this Agreement should conflict with any provision of the Plan, the
Plan shall govern and be controlling. The Optionee hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.
     20. Integration. This Agreement supersedes all prior agreements and
understanding between the Company and Optionee relating to the grant of the
Option.
     21. Waiver. The failure of any party at any time to require strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
require strict performance of the same condition, promise, agreement or
understanding at a subsequent time.
     22. Certification. Upon exercise of all or any portion of the Option, the
Optionee shall certify in a manner acceptable to the Company that the Optionee
has not engaged in any Detrimental Activity that would give the Company the
rights described in Section 11 hereof.
     23. Optionee Bound by Terms of the Plan. Optionee hereby acknowledges
receipt of a copy of the Plan, and agrees to be bound by all of the terms,
conditions and provisions hereof.
     24. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The facsimile or
email transmission of a signed signature page, by any party to the other(s),
shall constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Agreement.

     
 
  REPUBLIC SERVICES, INC.
 
   
 
   
 
 
 
Name:
 
   
 
  Date:
 
   
 
  OPTIONEE
 
   
 
   
 
 
 
Signature
 
   
 
 
 
Print or Type Name
 
   
 
 
 
Street Address
 
   
 
 
 
City, State, Zip
 
   
 
 
 
Telephone Number
 
   
 
 
 
Social Security Number
 
   
 
  Date:
 
 
 

-7-